Citation Nr: 0110427	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits, to include whether there was clear and unmistakable 
error in the April 1979 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  He died on November [redacted], 1996; the appellant 
is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from October 1997 and July 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In the October 1997 decision, the 
RO denied the claims of service connection for the cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C. § 1318.  
In the July 1999 decision, the RO determined that clear and 
unmistakable error was not involved in the April 1979 rating 
decision.  The appellant disagreed with these rating 
decisions and this appeal ensued.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The veteran hypothetically would have been entitled to 
receive a total disability evaluation based on individual 
unemployability or based on application of an extraschedular 
rating for at least 10 years prior to his death in November 
1996.  

3.  In light of the above finding, the issue of whether there 
was clear and unmistakable error in the April 1979 rating 
decision is moot.



CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 are met.  38 U.S.C.A. §§ 1310, 1318, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.22, 3.312, 
3.321, 4.16, 4.85 to 4.87a (1986 and 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding to the merits of this claim, the Board must 
address VA's duty to assist the appellant in the development 
of evidence pertinent to the appeal.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA's obligation to assist the appellant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (effective November 9, 2000); compare 
38 U.S.C.A. § 5107 (West 1991) (setting forth duty to assist 
requirements effective prior to November 9, 2000).  Under 
these requirements, which are more beneficial to the 
appellant, VA must: provide the appellant with application 
forms and notify him of an incomplete application; provide 
him with notice of required information and evidence 
necessary to substantiate the claim; make reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
records (including private, VA, and other Federal agency 
records) that are adequately identified; and, in appropriate 
cases, provide a medical examination or opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the RO has issued various letters to the 
appellant identifying the evidence necessary to substantiate 
her claim.  In addition, the RO issued a Statement of the 
Case in December 1998 and another one in December 1999 
concerning the issues involved in this appeal.  Although the 
RO did not seek a medical opinion regarding the appellant's 
allegations, based on the Board's analysis below the lack of 
such an opinion does not prejudice the appellant.  Based on 
this information, the Board finds that VA satisfied its duty 
to assist the appellant in the development of facts pertinent 
to the claim.  On appellate review, the Board sees no areas 
in which further development may be fruitful.  

As noted in the Introduction, the veteran served in World War 
II and died on November [redacted], 1996.  He was 83 years old.  
The death certificate listed the immediate cause of death as left 
lung cancer, with atrial fibrillation, hypertension, 
dehydration, and history of cerebrovascular accident as other 
significant conditions contributing to death but not related 
to the immediate cause of death.  

The veteran developed bilateral hearing loss during service.  
In his lifetime, VA established service connection for what 
it initially termed bilateral impaired hearing or deafness, 
and which it later termed bilateral otosclerosis.  The 
various evaluations provided for during his lifetime and 
their effective dates are as follows:

Evaluation: 		Effective Date:

30 percent 		January 11, 1946
40 percent 		March 25, 1956
60 percent 		November 15, 1960
80 percent 		September 27, 1978
100 percent 		April 7, 1988

The appellant asserts her entitlement to DIC benefits, 
contending that the veteran's death from lung cancer, atrial 
fibrillation, hypertension, and dehydration was related to 
his service-connected hearing disability.  To be granted 
service connection for the cause of a veteran's death, the 
service-connected disability must be shown to have 
contributed substantially or materially, or that it combined 
to cause death or that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c).  See also 38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service, or for arteriosclerosis 
and cardiovascular-renal disease manifested to a compensable 
within one year of separation from service).  

The available service medical records are silent as to any 
findings concerning heart disease or lung cancer.  Similarly, 
the VA examinations of record, in 1956, 1960, 1964, 1966, 
1978, 1979, 1985 and 1989 all concern the service-connected 
hearing loss.  None of these documents refers to treatment or 
complaints regarding heart disease or lung cancer.  The first 
notation of these diseases is in the death certificate, and 
there is no competent medical opinion in the record linking 
the veteran's death to service or the service-connected 
hearing loss.  In short, because the record is entirely 
silent as to any relationship between the shown causes of 
death and the veteran's service or his service-connected 
hearing disability, DIC benefits are not payable pursuant to 
the criteria of 38 U.S.C.A. § 1310.  

Another route to DIC benefits involves 38 U.S.C.A. § 1318.  
Such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death were 
service connected, assuming the veteran's death was not 
caused by his or her own willful misconduct, if (1) the 
veteran was continuously rated totally disabled for 10 or 
more years immediately preceding death; (2) the veteran was 
continuously rated totally disabled for five or more years 
immediately preceding death if also so rated at the date of 
discharge; (3) the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO or Board decisions; or (4) the 
veteran would have been "hypothetically entitled to 
receive" total disability compensation at the time of his 
death but was not receiving it for some reason.  

The effective date of the 100 percent evaluation for the 
service-connected hearing loss disability was April 7, 1988, 
less than 10 years before the veteran's death.  In addition, 
the veteran was not rated totally disabled at the date of 
discharge and continually for five or more years immediately 
preceding his death.  Therefore, benefits pursuant to section 
1318 benefits are not permissible under these considerations.  
The appellant, though, argues that the April 1979 rating 
decision involved clear and unmistakable error because the RO 
failed to notify the appellant of the possibility of his 
applying for unemployability benefits.  Here, however, the 
Board need not reach these allegations, since it determines 
that the veteran was hypothetically entitled to receive a 
total disability evaluation based on individual 
unemployability or an extraschedular rating for at least 10 
years prior to his death.  

Prior to January 21, 2000, DIC benefits could be granted to a 
claimant if the veteran would have been "hypothetically 
entitled to receive" total disability compensation at the 
time of his death but was not receiving it for some reason.  
See 38 C.F.R. § 3.22(a) (1999); Cole v. West, 13 Vet. App. 
268, 278-79 (1999); Marso v. West, 13 Vet. App. 260 (1999); 
Wingo v. West, 11 Vet. App. 307 (1998); Carpenter v. Gober, 
11 Vet. App. 140 (1998) (creating a new basis for recovery 
under section 1318, allowing appellant to demonstrate that 
veteran could hypothetically have been entitled to receive a 
different decision (ultimately leading to total disability) 
based on then applicable law and the evidence in the claims 
file or in VA custody prior to veteran's death).  

Effective January 21, 2000, VA amended section 3.22(a) to 
more specifically define the phrase "entitled to receive."  
65 Fed. Reg. 3388-3392 (2000) (to be codified at 38 C.F.R. 
§ 3.22(b) (2000)).  Where a law or regulation changes after 
the claim has been filed and before the administrative 
process has been concluded, as is the case here, the version 
most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); DeSousa v. Gober, 10 
Vet. App. 461 (1997) (VA must fully adjudicate claim under 
old and new versions to determine which is more favorable).  

In this case, although the appellant has not alleged with any 
specificity that the veteran was hypothetically entitled to 
receive a total rating for 10 years prior to his death, the 
Board determines that the veteran was so entitled based on 
the regulation in effect when she filed her claim.  In rating 
decision of April 1979, the RO based the 80 percent 
evaluation for the service-connected hearing loss disability, 
effective through April 6, 1988, on the criteria of 38 C.F.R. 
§ 4.85 to 4.87a, Diagnostic Code 6277 (1979) (at that time, 
the evidence showed that the veteran had bilateral deafness 
with 0 percent discrimination in each ear; however, an 80 
percent rating was the maximum schedular rating available).  
That criteria was amended effective December 18, 1987, to 
provide for a 100 percent evaluation, which the RO assigned 
to the veteran's disability effective April 7, 1988 (one year 
prior to a claim for increase received April 7, 1989).  See 
52 Fed. Reg. 44117 (1987).  The VA audiometric results in 
1979 and 1989 revealed findings that would permit a 100 
percent evaluation as of the effective date of the amended 
regulation, December 18, 1987, thereby supporting a 
hypothetical entitlement to a 100 percent evaluation from 
December 18, 1987.  See 38 C.F.R. §§ 4.85 to 4.87a (1988).  
The determination that the veteran hypothetically was 
entitled to a 100 percent schedular rating since December 18, 
1987, is not a period of 10 years prior to the veteran's 
death on November [redacted], 1996, and the 100 percent schedular 
evaluation could not be applied prior to that date since the 
amended criteria are not retroactively applicable.  See VA 
O.G.C. Prec. Op. 3-2000 (Apr. 10, 2000).

However, prior to December 18, 1987, a total disability 
evaluation could be awarded for unemployability under the 
provisions of 38 C.F.R. § 4.16 and an extraschedular 
evaluation could be applied under the provisions of 38 C.F.R. 
§ 3.321(b).  The record indicates that the appellant had a 
history of difficulty in retaining employment, as evidenced 
by the 1957 document submitted by the appellant attesting to 
the veteran's difficulty in obtaining work as a painter due 
to his profound hearing loss.  The evidence indicates that he 
had not been employed since the 1970s.  This evidence 
supports a hypothetical 100 percent rating based on 
individual unemployability and shows an adverse impact on his 
earning capacity that could trigger an unemployability or 
extraschedular rating had that been applied for by the 
veteran or considered by VA.  For purposes of DIC benefits, 
"rated by VA as totally disabling" includes total 
disability ratings based on unemployability under 38 C.F.R. 
§ 4.16.  38 C.F.R. § 3.22(c) (2000).

Given these considerations, it is the determination of the 
Board that the veteran was hypothetically entitled to receive 
a 100 percent evaluation for at least 10 years prior to his 
death.  As such, the Board determines that the evidence 
supports the appellant's claim of entitlement to DIC pursuant 
to the criteria of 38 U.S.C.A. § 1318.  


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the criteria of 38 U.S.C.A. § 1318 is granted.  



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 


